Luke, J.
Tuggle sought to recover damages for the alleged negligent killing of his mule by the'railway company. At the conclusion of his evidence the court granted a nonsuit, and upon this judgment error is assigned.
The court properly granted a nonsuit. The evidence for the plaintiff negatived the alleged negligence in the killing of the mule. The case falls squarely, in principle, within-the ruling in the case of Gay v. Wadley, 86 Ga. 103 (12 S. E. 298), where Chief Justice Blecklej', speaking for the court, said; “ The plaintiff’s
mare having run along the railway track ahead of the train of her own accord until, reaching a trestle or open culvert, she fell into it and was injured, and the evidence showing that the train was almost stopped to give her time to escape, and that the whistle was continuously blown to frighten her from the track, and that the disaster was caused by her own obstinacy in following the track when she might have left it, the owner of- the mare had no cause of action against the owner of the railway, and the presiding judge did not err in granting a nonsuit.” In this connection see also Southern Railway Co. v. Frix, 137 Ga. 607 (73 S. E. 1057); Macon &c. R. Co. v. Wood, 3 Ga. App. 197 (59 S. E. 595); Southern Railway Co. v. Granger, 8 Ga. App. 239 (68 S. E. 942). Judgment affirmed.

Broyles, C. J., and Bloodworth J., concur.